The published notice of the local act here in question (appearing in the dissenting opinion), was but a publication of the title of the Act. In Wallace v. Board of Revenue, etc.,140 Ala. 491, 37 So. 321, 324, Section 106 was first construed and the Court reviewed the history of former provisions, the evils intended to be remedied and defined the "substance" of the proposed law to mean "its essential and material parts, its essence, or an abstract or compendium of its substance, such as would give the people fair information of what it was".
Our other decisions have followed in line with this initial authority and the holding has been that the "substance of the proposed law" means not merely the subject of it, but an intelligible abstract or synopsis of its material and substantial elements, though the substance may be stated without recital of any details which are subsidiary to the stated elements, which details the legislature is left free to supply.
Some of these authorities are reviewed in Commissioner's Court of Winston County v. County Highway Commission, 224 Ala. 247,139 So. 356. Our decisions disclose that this Court has given a liberal interpretation of Section 106 of the Constitution to the end there should be no strict construction as to embarrass legislation. Gray v. Johnson, 235 Ala. 405,179 So. 221. Each case must, of course, depend upon its own peculiar status.
Applying these well understood principles, we feel constrained to hold the notice here insufficient. It gives notice of the subject of the Act, what it relates to, but gives no further indication of its substance. No indication is given by the notice that the salaries of the respective members of the board are to be doubled, with compensation in part out of the road and bridge fund and the gasoline fund as well as the general fund, and their method of *Page 57 
election changed as well as to some change in the method of filling vacancies; that authority is to be given the board to employ an additional deputy sheriff and fix his compensation as the board "may deem advisable"; that the board be given unlimited authority in expenditure of money of the county for establishing community houses, or similar projects including recreation parks; to expend funds for advertisement for new industries; to establish a contingent fund of $5,000 to be expended as the board deems advisable and for the best interest of the county; to purchase and install voting machines when authorized by general law and pay for advertisement of all local bills and appropriate funds for vocational education. Perhaps several mentioned matters may be said to relate to mere details and others concern powers possessed under general law.
We attempt no detailed review of the Act and its many provisions. As observed in the Winston County case, supra, we need not and do not say that any particular provision, standing alone, would invalidate the Act because not disclosed in the notice. But we do feel impelled to say that this notice gives no indication of the substance of the Act. There is no effort whatever to state in the notice an abstract, synopsis or compendium of the Act.
We have given a brief reference to the many provisions of the Act merely by way of illustration that the notice gives no indication that any of these material matters are embraced in the Act. Indeed it but gives notice of the subject of the Act and nothing more.
To uphold the Act as against the provisions of Section 106 of the Constitution would in our opinion brush aside the distinction between said Section and Section 45, which distinction has been so carefully noted and guarded through all our decisions and indeed is required by the very language of Section 106.
However distasteful may be the duty to perform, yet we are persuaded beyond all reasonable doubt that Section 106 of our Constitution was violated by the notice given and that the Act must be invalidated. The judgment of the trial court is accordingly reversed and one here rendered declaring said Act invalid and overruling the demurrer to the petition and the cause is remanded to the trial court for further proceedings in accordance with the views herein expressed.
Reversed, rendered and remanded.
GARDNER, C. J., and BOULDIN, BROWN, and LIVINGSTON, JJ., concur.
THOMAS and FOSTER, JJ., dissent.
KNIGHT, J., not sitting.